Citation Nr: 0105568	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to June 
1947.

Service connection was previously denied for hearing loss by 
rating decisions issued in February 1948 and January 1950.  
The veteran was informed of both decisions, and did not 
appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which found that new and material evidence had 
not been presented.

The veteran provided testimony at a videoconference hearing 
conducted before the undersigned Board Member in August 2000, 
a transcript of which is of record.


FINDINGS OF FACT

1.  Service connection was previously denied for hearing loss 
by rating decisions issued in February 1948 and January 1950.  
The veteran was informed of both decisions, and did not 
appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for hearing loss bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1950 rating decision denying service 
connection for hearing loss is final.  Veteran's Regulation 
No. 2(a), pt. II, para. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 31, 
1957 (38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran was found to have no ear, nose, or 
throat abnormalities at the time of his induction 
examination.  His hearing was found to be 15/15, both ears, 
on voice testing.  In September 1945, he complained, in part, 
of poor hearing and ringing in his ears.  Ear, nose, and 
throat (ENT) evaluation reports issued that same month 
diagnosed deafness, bilateral, perceptive.  His hearing was 
noted to be 10/15, bilaterally.  Subsequent records from 
February 1947 note that the veteran was being treated for 
acute rheumatic fever, and that he reported having 
experienced bilateral tinnitus for 19 months along with some 
decrease in auditory acuity.  He reported that these problems 
first started on the rifle range.  Thereafter, an April 1947 
ENT examination noted that the veteran was being evaluated 
for tinnitus and hearing loss which the veteran dated back 21 
months earlier when he was firing small ammunition.  The 
veteran reported that he had bilateral deafness following 
this incident for approximately 2 days, and that he had had 
tinnitus since that time.  His hearing was found to be 20/20, 
both ears, on low conversational testing and 15/15, both 
ears, on whispered voice testing.  Overall diagnosis was 
tinnitus aurium, bilateral, mild, hearing as above.  No 
further ENT treatment was indicated, and it was stated that 
the veteran's hearing appeared to be within normal limits and 
was not incapacitating for military service.  However, the 
veteran was to return for an audiogram, which was completed 
later in April 1947.  On his May 1947 discharge examination, 
the veteran was found to have no ear, nose, or throat 
abnormalities.  His hearing was found to be 15/15, both ears, 
on whispered voice testing.

Following his discharge from service, the veteran underwent a 
VA medical examination in October 1947, which included a 
special ENT evaluation.  Following evaluation of the veteran, 
it was stated that no ENT pathology was noted.  However, it 
was noted that the veteran had subjective symptoms of 
bilateral tinnitus.

In a February 1948 rating decision, it was found that the 
defective hearing claimed by the veteran was not found on the 
October 1947 VA medical examination, and the claim was 
denied.  This decision was subsequently confirmed by the 
January 1950 rating decision.  Further, the veteran was 
informed of both decisions, including his right to appeal, 
and he did not appeal.

In August 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation and Pension, in which he claimed 
service connection for audio problems, including ringing in 
ears.  By correspondence dated in October 1998, the RO 
informed the veteran that he needed to submit new and 
material evidence in order to reopen his claim.  

In the July 1999 rating decision, the RO, among other things, 
granted service connection for tinnitus, but found that new 
and material evidence to reopen the claim for service 
connection for hearing loss had not been submitted.

The veteran subsequently submitted an August 1999 billing 
statement from a Dr. Acomb, which indicated treatment for 
tinnitus and sensorineural hearing loss.

The veteran also submitted a private audiogram from Advanced 
Ear Care, dated in September 1999, which appears to reveal 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
100
100+
LEFT
5
15
20
90
100+

A VA audiological evaluation conducted in October 1999 
appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
80
85
LEFT
20
20
35
80
90

In a November 1999 Supplemental Statement of the Case, the RO 
continued to find that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hearing loss.  Among other things, the RO found that there 
was no medical evidence linking the current hearing loss to 
the veteran's military service which had ended over 54 years 
earlier.

At his August 2000 videoconference hearing, the veteran 
contended that he developed hearing problems and tinnitus 
from noise exposure to acoustic trauma from the firing of a 
gun during basic training, and that he complained about these 
problems during service.  He testified that he had not been 
exposed to any particularly loud noises since his discharge 
from service.  Additionally, he described his current hearing 
problems, including the fact that he had a hearing aid that 
was provided by VA.  Further, he testified that the October 
1999 VA examiner had compared the results of the examination 
to the in-service audiogram, and indicated that the current 
disability was related to his military service.  He also 
testified that Dr. Acomb had indicated that his current 
hearing loss disability was related to his in-service hearing 
problems.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
However, the Act specifically states that it does not require 
VA to reopen previously disallowed claims except when new and 
material evidence has been presented or secured as described 
in 38 U.S.C.A. § 5108.  Id. to be codified at 38 U.S.C.A. 
§ 5103A(f).


Analysis.  As noted above, service connection was previously 
denied in January 1950 because there was no evidence of a 
current hearing loss disability.  In the instant case, 
medical evidence has been submitted which shows that the 
veteran has a current hearing loss disability pursuant to 
38 C.F.R. § 3.385.  Since this goes to the specific reason 
for the last prior denial, the Board finds that the 
additional evidence submitted to reopen the veteran's claim 
of service connection for hearing loss bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, new and material evidence has been 
submitted.  38 C.F.R. § 3.156(a).

Turning to the merits of the underlying claim of entitlement 
to service connection for hearing loss, the Board finds that 
additional development is necessary for a full and fair 
adjudication of the claim.  First of all, the veteran's 
testimony at his videoconference hearing indicates that there 
may be additional private medical records from Dr. Acomb and 
additional VA medical records that are pertinent to the claim 
that are not on file.  Under the law, VA medical records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records might constitute clear and unmistakable error, even 
though such evidence was not actually in the record assembled 
for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); Section 3 of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) to be 
codified at 38 U.S.C.A. § 5103A(c)(2); VAOPGCPREC 12-95.  
Consequently, the Board concludes that a remand is necessary 
to obtain these records.

The Board also notes that it is not clear from the medical 
evidence of record whether it is as likely as not that the 
veteran's current hearing loss disability is related to his 
period of active duty, to include his treatment for hearing 
problems therein.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
is of the opinion that a contemporaneous and comprehensive 
examination of the appellant would materially assist in 
resolving this dispute.

Since it has already been determined that a remand is 
necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  Moreover, 
because the RO has not yet considered whether any additional 
notification or development action is required under the Act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.  

Even if the veteran does not respond, the 
RO should follow-up on his 
videoconference testimony which indicates 
additional VA medical treatment for his 
hearing problems.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the etiology of 
his current hearing loss disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is as likely 
as not that the veteran's current hearing 
loss disability is related to his period 
of active duty, to include his treatment 
for hearing problems therein.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



